IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


THOMAS KETT,                                :   No. 278 WAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
WORKERS' COMPENSATION APPEAL                :
BOARD (CONSOLIDATION COAL                   :
COMPANY),                                   :
                                            :
                   Respondents              :


                                     ORDER



PER CURIAM

     AND NOW, this 6th day of January, 2021, the Petition for Allowance of Appeal is

DENIED.